

116 HR 830 IH: Flood Insurance for Farmers Act of 2019
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 830IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Garamendi (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the National Flood Insurance Act of 1968 to allow the repair, expansion, and construction,
			 without elevation, of agricultural structures located in special flood
			 hazard zones, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flood Insurance for Farmers Act of 2019. 2.Requirements for State and local land use controlsSubsection (a) of section 1315 of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the following new paragraph:
			
				(3)Allowable local variances for certain agricultural structures
 (A)RequirementNotwithstanding any other provision of this Act— (i)the land use and control measures adopted pursuant to paragraph (1) may not, for purposes of such paragraph, be considered to be inadequate or inconsistent with the comprehensive criteria for land management and use under section 1361 because such measures provide that, in the case of any agricultural structure that is located in an area having special flood hazards, a variance from compliance with the requirements to elevate or floodproof such a structure and meeting the requirements of subparagraph (B) may be granted; and
 (ii)the Administrator may not suspend a community from participation in the national flood insurance program, or place such a community on probation under such program, because such land use and control measures provide for such a variance.
						This subparagraph shall not limit the ability of the Administrator to take enforcement action
			 against a community that does not adopt adequate variance criteria or
 establish proper enforcement mechanisms.(B)Variance; considerationsThe requirements of this subparagraph with respect to a variance are as follows: (i)The variance is granted by an official from a duly constituted State or local zoning authority, or other authorized public body responsible for regulating land development or occupancy in flood-prone areas.
 (ii)In the case of new construction, such official has determined— (I)that neither floodproofing nor elevation of the new structure to the base flood elevation is practicable; and
 (II)that the structure is not located in— (aa)a designated regulatory floodway;
 (bb)an area riverward of a levee or other flood control structure; or (cc)an area subject to high velocity wave action or seaward of flood control structures.
 (iii)In the case of existing structures— (I)if such structure is substantially damaged or in need of substantial repairs or improvements, such official has determined that neither floodproofing nor elevation to the base flood elevation is practicable; and
 (II)if such structure is located within a designated regulatory flood­way, such official has determined that the repair or improvement does not result in any increase in base flood levels during the base flood discharge.
 (iv)Such official has determined that the variance will not result in increased flood heights, additional threats to public safety, extraordinary public expense, create nuisances, cause fraud on or victimization of the public, or conflict with existing local laws or ordinances.
 (v)Not more than one claim payment exceeding $1,000 has been made for the structure under flood insurance coverage under this title within any period of 10 consecutive years at any time prior to the granting of the variance.
 (C)DefinitionsFor purposes of this paragraph, the following definitions shall apply: (i)Agricultural structureThe term agricultural structure has the meaning given such term in paragraph (2)(D), except that such term includes not more than one single-family dwelling located on the same property as the agricultural operation at the date of enactment of this Act, but only if such dwelling is occupied by the owner or operator of the operation.
 (ii)FloodproofingThe term floodproofing means, with respect to a structure, any combination of structural and non-structural additions, changes, or adjustments to the structure that reduce or eliminate potential flood damage to real estate or improved real property, water and sanitary facilities, structures, or their contents..
 3.Premium ratesSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following new subsection:
			
 (n)Premium rates for certain agricultural structures with variancesNotwithstanding any other provision of this Act, the chargeable premium rate for coverage under this title for any structure provided a variance pursuant to section 1315(a)(3) shall be the same as the rate that otherwise would apply to such structure if the structure had been dry floodproofed..
 4.Levee-impacted areasSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following new subsection:
			
				(k)Levee-Impacted areas
 (1)In generalSubject only to full implementation of subparagraphs (A)(iii) and (B) of section 100216(b)(1) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(1)) and notwithstanding any other provision of law, if a community that applies to the Administrator for the remapping of a levee-impacted area in which the pertinent levee system fails to meet the national flood insurance program’s minimum design, operation, and maintenance standards required for levee accreditation on a flood insurance rate map—
 (A)the Administrator shall establish flood risk zones for those areas on such maps to be known as AL zones; and
 (B)flood insurance shall be made available to properties located within such zones at actuarial rates based upon the risk associated with structures within the applicable AL zones.
 (2)TransitionBefore the Administrator has developed actuarial rates for the various AL zones, covered structures within the portions of the community located within the levee-impacted area shall be eligible for rates associated with areas of moderate flood hazards..
		5.Multiple agricultural structure policy pilot program
 (a)AuthorityThe Administrator of the Federal Emergency Management Agency (in this section referred to as the Administrator) shall carry out a pilot program under this section that provides for the sale of contracts for flood insurance coverage under the National Flood Insurance Act of 1968 that cover multiple non-residential agricultural structures, as such term is defined in section 1315(a)(2)(D) of such Act (42 U.S.C. 4022(a)(2)(D)), under a single flood insurance policy.
 (b)Availability in regular program communitiesThe Administrator may provide coverage under the pilot program only for properties located in communities for which a flood insurance rate map is in effect and in which the full limits of coverage under the National Flood Insurance Act of 1968 are available.
 (c)Limit of coverageCoverage provided under the pilot program shall not exceed $500,000 aggregate liability per policy for coverage of structures and $500,000 aggregate liability per policy for coverage of contents.
 (d)Applicable waiting periodsCoverage provided under the pilot program shall comply with subsection (c) of section 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(c)).
			(e)Substantial conformance with general policy form
 (1)RequirementsCoverage provided under the pilot program shall be consistent with, and as substantially identical as possible to, the terms, conditions, and exclusions found in the General Property Form of the Standard Flood Insurance Policy, as set forth in Appendix A(2) to Part 61 of title 44, Code of Federal Regulations.
 (2)ImplementationNotwithstanding any applicable rulemaking requirements, to the extent necessary to implement the pilot program under this section, the Administrator may issue endorsements to the General Policy Form of the Standard Flood Insurance Policy, as set forth in the Appendix referred to in paragraph (1), except that no such endorsement may be issued before the expiration of the 6-month period beginning upon publication of such endorsement in the Federal Register.
 (f)Exclusive use of direct servicing agentNotwithstanding any other provision of law, or arrangements entered into under section 1340 of the National Flood Insurance Act of 1968 (42 U.S.C. 4071), the Administrator shall sell contracts for coverage under the pilot program under this section only through the facilities of the Administrator’s direct serving agent for the national flood insurance program.
 (g)Limitation on reformation of existing policiesThe Administrator may not sell a contract for coverage under the pilot program under this section for a structure that covers any period during which the structure is covered under another contract for insurance coverage made available under the National Flood Insurance Act of 1968.
 (h)Rule of constructionNothing in this section may be construed to limit or restrict the Administrator’s authority to provide, by regulation, for general terms and conditions of flood insurance for multiple structures under one flood insurance policy pursuant to sections 1305 and 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4012, 4013).
 (i)ImplementationThe Administrator may not sell any policy for flood insurance coverage under the pilot program under this section before the expiration of the 6-month period beginning upon publication in the Federal Register of notice describing the pilot program and setting forth the general terms and conditions of endorsements to be sold under the program.
 (j)TerminationThe pilot program under this section shall terminate upon, and the Administrator may not sell any policy for flood insurance coverage under the pilot program after, the expiration of the 6-year period beginning upon the date of the enactment of this Act.
 (k)Report to CongressNot later than the expiration of the 5-year period beginning on the date of the enactment of this Act, the Administrator shall submit a report to the Congress describing and evaluating the pilot program under this section.
			